SC 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. ) (Rule 13d-102) INFO TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) Under the Securities Exchange Act of 1934 Box Ships Inc. (Name of Issuer) Ordinary Shares (Title of Class of Securities) Y09675102 (CUSIP Number) January 17, 2017 (Date of Event Which Requires Filing of this Statement) Check box to designate the rule pursuant to which the Schedule is filed: - Rule 13d-1(b) - Rule 13d-1(c) - Rule 13d-1(d) *
